Locher, J.,
dissenting. This court has consistently affirmed the commission’s orders echoing that the function of this court is limited! on appeal, and the court must affirm the commission if the order is not unreasonable or unlawful. Cremean v. Pub. Util. Comm. (1976), 48 Ohio St. 2d 163; Western Reserve Transit v. Pub. Util. Comm. (1976), 47 Ohio St. 2d 32; Electrical Workers v. Pub. Util. Comm. (1974), 40 Ohio St. 2d 86; Mt. Vernon Telephone Corp. v. Pub. Util. Comm. (1955), 163 Ohio St. 381. The instant order of the commission, being neither unlawful nor unreasonable, should be affirmed.
In this cause, the wording of the May 24,1973, entry is unambiguous and grants the increased rates “for electric service after the date of this entry.” The rate which Ohio Edison charges and which its customers pay is based upon service, not Ohio Edison’s retroactive billing policy. R. C. 4905.32. Moreover, the commission’s interpretation of the 1973 entry is the only possible lawful interpretation under R. C. 4905.32. The commission’s authority today or in 1973 is limited by the law. It must, therefore, be presumed that the commission, in 1973, intended to act lawfully and not unlawfully.
A conclusion contrary to the commission’s as stated in its October 5, 1977, order would be unreasonable and unlawful. In order to have arrived at the result urged by *427Ohio Edison, the commission would need to delete the words “for electric service” from the 1973 entry and presume that the commission intended to act unlawfully. Finding that the commission properly determined! that Ohio Edison did violate the 1973 order, thus violating R. C. 4905.22 and 4905.32, I respectfully dissent.
Celebeezze, J., concurs in the foregoing dissenting opinion.